Broyles, J.
1. In cases where the court has no jurisdiction, territorial or otherwise, of the subject-matter, or where there is no legal subject-matter, jurisdiction can not be waived, but in all other instances appearance and pleading, without a reservation by the pleader of his right to object later, are a waiver of all irregularities in the process, or of the absence of process, or of void process, and of the service thereof. See Civil Code, § 5559; Pool v. Perdue, 44 Ga. 454; Carter v. Smith, 5 Ga. App. 804 (63 S. E. 932); Connor v. Hodges, 7 Ga. App. 153 (2) (66 S. E. 546); Saffold v. Foster, 74 Ga. 751 (2); Flournoy v. Rutledge, 73 Ga. 735 (2); Moulton v. Baer, 78 Ga. 215 (2 S. E. 471); Savannah &c. Ry. Co. v. Atkinson, 94 Ga. 780 (21 S. E. 1010); Johnson v. Shurley, 58 Ga. 417; Mitchell v. Long, 74 Ga. 94, 98; Neal-Millard Co. v. Owens, 115 Ga. 959, 961 (42 S. E. 266); John Holland Co. v. Williams, 7 Ga. App. 173, 175 (66 S. E. 540); Gay v. Cheney, 58 Ga. 304, 305; Brooke v. Augusta Warehouse &c. Co., 119 Ga. 946 (47 S. E. 341); Cincinnati R. Co. v. Pless, 3 Ga. App. 400, 403 (60 S. E. 8); Carr v. Roney, 118 Ga. 634 (45 S. E. 464).
*534Decided July 29, 1915.
Rehearing denied October 2, 1915.
Garnishment; from city court of Atlanta — Judge Eeid. October 14, 1914.
Mundy & Mundy, Hewlett, Dennis & Whitman, for plaintiff. Tye, Peeples & Jordan, contra.
2. It being clearly apparent that the city court of Atlanta had jurisdiction of the subject-matter of this case, and also of the garnishee, and that the garnishee, by its appearance in court and its pleading to the merits, waived all anterior defects and irregularities in .the case, including any irregularity or invalidity in the summons of garnishment served upon it, the court erred in sustaining the motion of the garnishee and striking the garnishment case from the docket. . Judgment reversed.